Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00060-CR

                                      David Alan BRUNDAGE,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 38th Judicial District Court, Uvalde County, Texas
                                  Trial Court No. 15-10-12665-CR
                        Honorable Camile Glasscock Dubose, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: May 22, 2019

DISMISSED

           A jury found appellant guilty of aggravated sexual assault of a child. The clerk’s record

contains a trial court certification, signed by the trial court and appellant, stating: “[T]he defendant

has waived the right of appeal.” Where the State and the appellant agree the appellant will waive

his right of appeal in exchange for the State’s sentencing recommendation and the trial court

follows the State’s sentencing recommendation, “[t]here is no valid or compelling reason why

appellant should not be held to his bargain.” Blanco v. State, 18 S.W.3d 218, 220 (Tex. Crim. App.

2000); see also TEX. CODE CRIM. PROC. art. 1.14(a), 44.02. Here, the clerk’s record reflects that
                                                                                    04-19-00060-CR


prior to sentencing, appellant and the State entered into an agreement whereby the State agreed to

recommend a sentence of five years in prison and a $10,000 fine and appellant agreed to waive his

right to appeal. On March 5, 2019, the trial court signed a final judgment sentencing appellant to

five years in prison and a $10,000 fine. Therefore, the record reflects that appellant made a valid

waiver of his appellate rights.

       We must dismiss an appeal “if a certification that shows the defendant has the right of

appeal has not been made part of the record.” TEX. R. APP. P. 25.2(d). We ordered that this appeal

would be dismissed unless an amended trial court certification showing appellant has the right to

appeal was made part of the appellate record by May 13, 2019. Appellant did not file a response

to this court’s order, and an amended trial court certification showing appellant has the right to

appeal has not been made part of the appellate record.

       Accordingly, this appeal is dismissed. See id.

                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-